 In the Matter of NASHVILLE WIRE PRODUCTS MANUFACTURING CO.,INC., AND C. B. ROLLINS, D/13-/A NASHVILLE DISPLAY COMPANY, E,i-PLOYERSandUNITED STEELWORKERS OF AMERICA, CIO, PETITIONERCase No. 10-RC-847.Decided April 4,1950DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, a hearing was held before William J.Rains, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Styles].Upon the entire record in this case, the Board finds :1.The Employers are engaged in commerce within the meaningof the National Labor Relations Act.2.The labor organization named below claims to represent certainemployees of the Employers.3.A question affecting commerce exists concerning the representa-tion of certain employees of the, Employers within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.4.The appropriate units :NashvilleWire Products Manufacturing Co., Inc., herein calledthe Products Co., is a corporation engaged in the manufacture, sale,and distribution of wire racks commonly used in refrigerators andcooking stoves.C. B. Rollins, d/b/a Nashville Display Company,herein called the Display Co., is engaged in the manufacture, sale, anddistribution of wire racks used in the display and advertising of mer-chandise.The Petitioner seeks a single unit composed of all production andmaintenance employees, excluding office clericals, watchmen, guards,and supervisors, employed by both Employers, or, alternatively, sep-arate units composed of all production and maintenance employees89 NLRB No. 14.135 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the respective Employers.The Employers oppose the establish-ment of a single unit, and contend that one unit embracing the pro-duction and maintenance employees of the Display Co., and separateunits for each of the three plants of the Products Co., constitute theonly units appropriate for purposes of collective bargaining.Thereis no dispute as to the categories of employees to be included in anyunit or units.Mrs. E. L. Rollins, C.B. Rollins, Jr., and R. 0. Rollins are thecorporate officers and sole stockholders of the Products Co. and,together with C. B. Rollins,Sr.,1 constitute the Products Co.'s Boardof Directors.C. B. Rollins,Sr., purchased the Display Co.on Jan-uary 1, 1950.2The Display Co. is located in the same building whichhouses the Products Co.'s paint Shop, although separated therefromby a cement wall.3The Products Co. and the Display Co.are operated as two separateconcerns.They maintain separate places of business and have sepa-rate offices,clerical employees,payrolls, and management.There isno interchange of materials,products,or employees.C. B. Rollins,Sr., is neither an officer of,nor a stockholder in, the Products Co., and,so far as the record reveals,none of the officers and stockholdersof the Products Co. owns any interest in the Display Co. In addi-tion to being a director,Rollins, Sr.,also handles some sales for theProducts Co.Under all of these circumstances,and in view of the fact that thereis no bargaining history on a broader basis, we believe that separateunits for the employees of each Employer should be established 4The Products Co.'s operations are conducted at 3 separate locations,allwithin the city limits ofNashville,Tennessee.The main plantemploys 65 production and maintenance employees.These employ-ees are engaged in making and assembling the wire racks.Theyoperate wire cutting, punch press, butt welding, and spot weldingmachines.After assembly and inspection,approximately.50 percentof the racks are plated,25 percent are painted,and the remainderare sold without further finishing.The racks are plated at theProducts Co.'s plating plant, located 1 mile from the main plant.The plating plant employs 12 employees.These employees do platingonly.The racks are painted at the paint shop, located 4 miles fromthe main plant and 4 miles from the plating plant.There are 20'C. B. Rollins,Sr., is the husband of Mrs. E. L. Rollins, the father of C. B.Rollins, Jr.,and the brother of R. 0. Rollins.2The Display Co., prior to January 1. 1950,was owned by and operated as a subdivisionof the Products Co. under the name of Marco Specialty Company.The building is owned jointlyby C. B.Rollins, Sr.. and his wife,Mrs. E.L. Rollins.The Fli-Back Company,85 NLRB 959;J. B. Hubbard f Son, Inc.,et at.,82 NLRB 188. NASHVILLE WIRE' PRODUCTS MANUFACTURING CO., INC. 137employees at this plant.These employees paint and pack for ship-ment part of the racks of the Products Co.They also paint approxi-mately 95 percent of the racks and displays made by the Display Co.The Products Co. employs two maintenance men at the main plant,and one maintenance man to service the other two plants.Occasion-ally one of the maintenance employees from the main plant will serviceone of the other plants.The Products Co. also employs a truckdriver to operate a truck between the three plants.Each plant is under separate immediate supervision, with fullauthority to hire and discharge employees vested in the respectiveplant superintendents.There is no interchange of employees betweenthe plants.However, all three plants are under the ultimate super-vision of C. B. Rollins, Jr., all employees are on a single payroll,receive comparable pay, and are subject to the same vacation plansand other labor policies.In view of the integration of operations ofthe three plants, their ultimate supervision by the same person, thecommon ownership and control, and the physical proximity of thesethree operations, we find that a single unit of employees in all threeplants of the Products Co. is appropriate.5Accordingly, we find the following units to be appropriate Nvithin thethe meaning of Section 9 (b) of the Act :(a)All production and maintenance employees at the NashvilleWire Products Manufacturing Co., Inc.'s Nashville, Tennessee, mainplant, plating plant, and paint shop, excluding office clericals, watch-men, guards, and supervisors within the meaning of the Act.(b)All production and maintenance employees at the NashvilleDisplay Company's Nashville, Tennessee, plant, excluding office cleri-cals,watchmen, guards, and supervisors within the meaning of theAct.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employers, elections bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the units found appropriate in paragraph numbered 4, above, whowere employed during the payroll period immediately preceding thedate of this Direction of Elections, including employees who did not6William Goar,d/b/a Gear's Service and Supply,85 NLRB 219;Boland-ManufacturingCompany,83 NLRB 1254;North Memphis Lumber Company,81 NLRB 745. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDworx during said payroll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the elections, and also excluding employeeson strike who are not entitled to reinstatement, to determine :(1)Whether or not the employees in unit (a) desire to be repre-sented, for purposes of collective bargaining, by United Steelworkersof America, CIO.(2)Whether or not the employees in unit (b) desire to be repre-sented, for purposes of collective bargaining, by United Steelworkersof America, CIO.